Citation Nr: 0804425	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-40 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as secondary to exposure to herbicides.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1970 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1. The veteran did not serve in Vietnam and the record does 
not otherwise establish that he was exposed to Agent Orange 
while serving in South Korea as he did not serve between 
April 1968 to July 1969, the dates confirmed by the 
Department of Defense when there could have been exposure to 
Agent Orange.

2. Diabetes mellitus was not affirmatively shown to have had 
onset during service; diabetes mellitus was not manifested to 
a compensable degree within one year from the date of 
separation from service; diabetes mellitus, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin.

3.  In April 2002, the RO denied the veteran's claim of 
service connection for prostate cancer.  

4. The additional evidence presented since the adverse 
decision in April 2002 by the RO is cumulative of evidence 
previously considered. 




CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in service, and 
diabetes mellitus as a chronic disease may not be presumed to 
have been incurred during service, and the presumption of 
exposure to Agent Orange does not apply.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, (2007).

2. The rating decision in April 2002 by the RO, denying 
service connection for prostate cancer, became final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

3. The additional evidence received since the rating decision 
in April 2002 is not new and material, and the claim of 
service connection for prostate cancer is not reopened. 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005 and March 2006.  The notice 
included the type of evidence to reopen the claim of service 
connection for prostate cancer, namely, new and material 
evidence, pertaining to the reason the claim were previously 
denied, as well as the type of evidence needed to 
substantiate the underlying claim of service connection for 
prostate cancer.  The veteran was advised of the evidence 
necessary to substantiate his service connection claim for 
diabetes mellitus, specifically evidence showing a current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit any evidence in his 
possession that pertained to the claims.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (new and material 
evidence necessary to reopen a service connection claim 
element of new and material evidence) and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim except for degree of disability assignable and 
effective date of the claims).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective dates came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication, but as the claims are denied, no disability 
rating or effective date can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

While the RO did not conduct a medical inquiry in the form of 
a VA examination regarding the claim of service connection 
for diabetes mellitus, there is no evidence that the claimed 
disability may be associated with an established injury or 
disease in service.  Under these circumstances, a medical 
examination with medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As for the application to reopen the claim of service 
connection for prostate cancer, under the duty to assist, a 
VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii), and that is not the case here. 



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange includes diabetes mellitus of adult onset.  38 C.F.R. 
§ 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The Department of Defense has confirmed that Agent Orange was 
used along the southern boundary of the DMZ in Korea from 
April 1968 through July 1969.  The Department of Defense has 
also identified specific units that were assigned or rotated 
to areas along the DMZ where Agent Orange was used.  For 
veterans, who served in the specific units identified by the 
Department of the Defense exposure to Agent Orange is 
conceded.  The units identified by the Department of the 
Defense were the combat brigades of the 2nd Infantry Division 
and units of the 7th Infantry Division.  

Factual Background

Service medical records are negative for sign or symptom of 
diabetes mellitus.  Personnel records establish the veteran 
served in Korea from August 23, 1970 to September 22, 1971 in 
the Headquarters of the 2nd Infantry Division.  

In June 2005, the National Personnel Records Center confirmed 
that the veteran did not serve in the Republic of Vietnam.  

After service, during a VA examination in April 1997, the 
examiner indicated there was no history of diabetes mellitus.  

VA records disclose that April 1999 adult onset diabetes 
mellitus was diagnosed.  And VA records from 2002 to 2005 
show treatment for diabetes mellitus.  



Analysis

On the basis of the service medical records, diabetes 
mellitus was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

After service, diabetes mellitus, was first documented in 
1999, well beyond the one-year presumptive period after 
separation from service in 1972 for manifestations of adult 
onset diabetes, as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Also there is no competent evidence that relates adult onset 
diabetes mellitus, first diagnosed after service beyond the 
presumptive period for a chronic disease, to service.  38 
C.F.R. § 3.303(d).

The remaining question is whether the veteran was exposed to 
Agent Orange in Korea.

The Department of Defense has confirmed that Agent Orange was 
used in Korea along the DMZ from April 1968 to July 1969.  
The veteran's service in Korea was from August 1970 to 
September 1971, beyond the confirmed period for Agent Orange 
use, and therefore the veteran's exposure to Agent Orange has 
not been officially established by the Department of the 
Defense.

As for the veteran's statement that he was exposed to Agent 
Orange in Korea, there is no evidence that Agent Orange was 
used during the time he was there as the Department of 
Defense has not confirmed the use of Agent Orange subsequent 
to July 1969.  

As the neither the official records of the Department of 
Defense, nor the time the veteran was assigned to Korea place 
the veteran when and where Agent Orange was used, the Board 
finds that the veteran was not in an area along the DMZ when 
Agent Orange was used and therefore the presumption of 
service connection for diabetes mellitus due to exposure to 
Agent Orange under 38 U.S.C.A. § 1116 does not apply.

In the absence of evidence that the veteran was exposed to 
Agent Orange, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

New and Material Evidence Claim

In a decision, dated in April 2002, the RO denied the 
veteran's claim of service connection of prostate cancer.  
The RO denied the claim because there was no evidence of 
exposure to herbicide during service or prostate cancer in 
the service medical records.  

The evidence of record and considered by the RO in April 2002 
is summarized as follows.  Service medical records were 
negative for any finding or history of a prostate disability.  
After service, the veteran was diagnosed with prostate cancer 
in February 1998 and underwent a prostatectomy in May 1998.  

Application to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claims was 
received in April 2005 the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional pertinent evidence consists of VA records 
dated from 1999 to 2005 showing treatment including for 
residuals of the prostatectomy. 

This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, evidence of prostate 
cancer after service, which has been previously considered by 
the RO in its rating decision in April 2002.  And cumulative 
evidence does not meet the standard of new and material 
evidence, 

Also, the Board rejects the veteran's statements as new and 
material evidence on the questions of the medical causation 
of prostate cancer.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of either the onset of prostate cancer during 
service, or a nexus between prostate cancer, first documented 
after service, and service, the evidence is not new and 
material and the claim is not reopened.




ORDER

Service connection for diabetes mellitus to include as 
secondary to exposure to herbicides is denied.

As new and material evidence has not been presented, the 
claim of service connection for prostate cancer is not 
reopened and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


